UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1980


PIERRE RICHARD AUGUSTIN,

                Plaintiff - Appellant,
          v.

SECTEK, INCORPORATED; SECTEK PROTECTIVE SERVICES; WILFRED D.
BLOOD;   MICHELLE   FOWLER;   FREDERICK   SPRINGFIELD;  NATIONAL
ASSOCIATION OF SPECIAL POLICE AND SECURITY OFFICERS, (NASPSO);
CALEB BURRISS; JOHN DOE, Individuals yet to be determined, if
any, also involved in the making of materially false statement
and fraud as involved in this case; JANE DOE, Individuals yet to
be determined, if any, also involved in the making of materially
false statement and fraud as involved in this case,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-00490-CMH-IDD)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pierre Richard Augustin, Appellant Pro Se. Steven William Ray,
ISLER, DARE, RAY, RADCLIFFE & CONNOLLY, PC, Vienna, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pierre    Richard     Augustin           seeks     to     appeal    the        district

court’s order dismissing his claims against some but not all of

the    defendants    named     in    his       suit.      This    court       may     exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain     interlocutory          and       collateral     orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan    Corp.,   337    U.S.    541,       545-46       (1949).         The     order    that

Augustin    seeks      to   appeal        is    neither      a   final    order        nor    an

appealable interlocutory or collateral order.                            Accordingly, we

dismiss the appeal for lack of jurisdiction.                            We dispense with

oral    argument    because         the    facts       and     legal    contentions          are

adequately      presented      in    the       materials       before     the    court       and

argument would not aid the decisional process.



                                                                                    DISMISSED




                                                2